Prince, Chief Justice: This is a chancery case originating in the county of Grant. The defendants demurred to the complaint, and after a hearing at the December term, 1876, the demurrer was sustained, and the complaint dismissed. To this the plaintiff excepted. On December 19, the plaintiff’s attorney moved for a writ of error, which motion was granted, and the writ of error allowed. By said writ of error, the case came into this court. At the opening of this term counsel for respondents moved to dismiss the cause and strike the same from the docket for seven assigned reasons, mentioned in the motion papers. Of these it is not necessary to refer to but one, that is, “ because a writ of error does not lie in chancery cases. However much it is to be regretted that technical differences as to methods of appeal, now abrogated in many states, should continue to 'exist in New Mexico, yet that does not change the law and practice of the territory, which make certain important distinctions between proceedings in law and equity. Under our practice it is true that “ a writ of error does not lie in chancery cases.” The motion, therefore, is granted, and the writ of error dismissed.